



SHUTTERSTOCK, INC.
Empire State Building
350 Fifth Avenue, 21st Floor
New York, NY 10118


Stan Pavlovsky
************
************




Re:     AMENDMENT TO EMPLOYMENT AGREEMENT


Dear Stan:


This Amendment (the “Amendment”) to the Employment Agreement dated February 28,
2019 between you and Shutterstock, Inc. (the “Employment Agreement”) is entered
into effective as of November 5, 2019 by and between you (referred to
hereinafter as the “Executive” or “you”) and Shutterstock, Inc., a Delaware
corporation (the “Company”).


Capitalized terms utilized but not otherwise defined herein shall have the
meanings set forth in the Employment Agreement.


In consideration of the mutual agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, you and the Company hereby agree that the Employment Agreement
shall be amended as hereafter provided:


1.
Section 1(b) is amended and restated to read as follows:



Position and Responsibilities. During the Employment Period, the Company agrees
to employ Executive in the position of President and Chief Operating Officer.
Executive will report to the Chief Executive Officer, or to such other person as
the Company subsequently may determine (your “Supervisor”), and Executive will
be working out of the Company’s office in New York City, New York. Executive
will perform the duties and responsibilities and authority customarily performed
and held by an employee in Executive’s position or as otherwise may be assigned
or delegated to Executive by Executive’s Supervisor.


2.
Section 7(a)(iv) is amended and restated to read as follows:



Equity. If the Executive’s termination date is at least twelve (12) months
following the Effective Start Date, all of Executive’s unvested and outstanding
equity awards that would have become vested had Executive remained in the employ
of the Company for the twelve (12)-month period following Executive’s
termination of employment shall immediately vest and become exercisable as of
the date of Executive’s termination.


3.
Section 9(e)(i) is amended and restated to read as follows:



A material reduction in Executive’s duties, authorities or responsibilities,
relative to Executive’s duties, authorities or responsibilities in effect
immediately prior to such reduction; provided, however, that not being named the
President and/or Chief Operating Officer of the acquiring corporation following
a Change in Control of the Company will not constitute Good Reason;


Except as amended hereby, the Employment Agreement shall remain in full force
and effect, and the valid and binding obligation of the parties thereto.


IN WITNESS WHEREOF, the parties hereto, have caused this Amendment to Executive
Employment Agreement to be duly executed and delivered as of the date written
above.




SHUTTERSTOCK, INC.


By: /s/ Lisa Nadler    
    
Name:    Lisa Nadler


Title: Chief Human Resources Officer




EXECUTIVE


/s/ Stan Pavlovsky            
Stan Pavlovsky


